DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-11, 13, 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (US 9,331,746, IDS Document).
Regarding Claim 1, Walsh discloses a circuit breaker (Figures 1-16) comprising: 
a housing (comprising housing of 6, 8, 4, not labelled, Figure 1); 
a circuit protection device disposed within said housing (circuit interrupter 4, Figure 1), said circuit protection device operable to i) sense operating conditions associated with at least one current path through said circuit breaker (sensed current to ADC 20 of electronic trip unit 8, Figure 2, Column 5, lines 35-42), the sensed operating conditions including at least two of current, voltage, power, energy usage, temperature, waveform capture, and transient events (Column 5, lines 8-24, “…..e.g., stored information relating to the operation and/or status of circuit interrupter 4, such as cause of trip, load, voltage and harmonics information described elsewhere herein”, Column 11, line 33- Column 12, line 19, “…..3) voltage information including the actual measurement of phase to phase voltages for a certain amount to time prior to trip (much like current, an imbalance indicates problems in the connected devices, ….. and (4) harmonics information (all electrical devices emit a certain amount of energy across the spectrum; excessive levels can cause interference in other devices…..)”) and ii) selectively open the at least current path based on the sensed operating conditions (electronic trip unit 8 receiving sensed current to selectively open the current path based on the trip settings, Column 5, lines 25-56); 
a processing device (comprising microprocessor 18 in electronic trip unit 8, Figure 2), communicatively coupled to said circuit protection device (Column 5, lines 27-31), said processing device operable to (i) process the sensed operating conditions into 
at least one communications interface (comprising 26, 28, 30, 12, Figure 2) communicatively coupled to said processing device (28, 30, 26, 12 coupled to microprocessor 18, Figure 2), said at least one communications interface operable to receive the operating conditions data from said processing device to facilitate exporting the operating conditions data to a remote computing device (exporting data to near field communication device 16, Figure 2).
Regarding Claim 4, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a communications port (12, Figure 2) operable to engage a communications cable coupled to the remote computing device (12 is serial port interface for engaging a communication cable, Figure 2, Column 5, line 2-4), and wherein said processing device is operable to transmit, using said communications port, the operating conditions data to the remote 
Regarding Claim 5, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a wireless communications interface (comprising 28 including wireless controller memory and coupled to coupling element 30), and wherein said processing device is operable to wirelessly transmit, using said wireless communications interface, the operating conditions data to the remote computing device (Column 5, line 42 – Column 6, line 4).
Regarding Claim 7, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said circuit protection device comprises at least one of arc fault circuit interrupt, a ground fault circuit interrupt, and a dual function circuit interrupt (Figure 1, Column 4, line63 – Column 5, line 2, trip settings including ground fault pickup and ground fault time).
Regarding Claim 8, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a first communications interface (part of 26, 12, Figure 2) and a second communications interface (part of 28, 30, Figure 2), wherein said first and second communications interfaces are proximate one another on a surface of said housing (30, 12 adjacent as shown in Figure 2), wherein said first communications interface comprises a communications port operable to engage a communications cable (serial port interface 12, Figure 2), and wherein said second communications interface comprises a memory card interface operable to engage a memory card (28 comprising controller and memory, Figure 2, Column 5, line 42 – Column 6, line 4).
Claim 9 basically recites an electrical distribution center comprising: 
a mounting rail comprising a bus bar; at least one circuit breaker mounted to said mounting rail and electrically coupled to said bus bar, said at least one circuit breaker having the limitations as recited in Claim 1, further limiting the single user-readable data format being text based and includes a time stamp associated with each sensed operating condition. Walsh discloses the circuit breaker as discussed in the rejection of Claim 1, and also discloses an electrical distribution center which inherently includes a mounting rail for mounting the circuit breaker and a bus bar (not specifically shown in Figures, Column 1, lines 9-18, “….electrical distribution systems that include components such as, without limitation, circuit interrupters and, more particularly, to systems and methods for providing information, such as, without limitation, configuration information, to components (such as a circuit breaker) of an electrical distribution system and/or for obtaining information, such as, without limitation, configuration information and/or diagnostic information, from components (such as a circuit breaker) of an electrical distribution system”) and discloses the single user-readable data format being text based and includes a time stamp associated with each sensed operating condition (Figures 15, 16A-16B, Column 12, line 56 - Column 13,line 20, “….FIG. 15 is provided on display 84.  Screen 110 includes voltage waveforms for circuit interrupter 4' for a certain amount to time (e.g., N seconds) prior to trip….”). 
Claims 11, 13, 15-16 basically recite the limitations of Claims 4, 5, 7-8 respectively, except that the electrical distribution center of Claim 9 is recited.  Therefore, Claims 11, 13, 15-16 are rejected at least for the same reasons as for Claims 4, 5, 7-8.

Claims 17, 19-20 basically recite a method corresponding to the circuit breaker of Claims 1, 4-5 respectively, therefore, rejected at least for the same reasons as for Claims 1, 4-5. 
Regarding Claim 21, Walsh discloses the circuit breaker in accordance with Claim 1, wherein the processing device is further operable to interpret whether a fault condition has occurred and record the fault condition as fault condition data (Column 5, lines 8-24, “…..e.g., stored information relating to the operation and/or status of circuit interrupter 4, such as cause of trip, load, voltage and harmonics information described elsewhere herein”, Column 11, line 33- Column 12, line 19, “…..3) voltage information including the actual measurement of phase to phase voltages for a certain amount to time prior to trip (much like current, an imbalance indicates problems in the connected devices, ….. and (4) harmonics information (all electrical devices emit a certain amount of energy across the spectrum; excessive levels can cause interference in other devices…..)”).
Regarding Claim 22, Walsh discloses the circuit breaker in accordance with Claim 21, wherein the processing device is further operable to bundle the operating conditions data and the fault condition data into a single data file (Figures 11-12, Column 11, lines 23-32. Column 12, lines 4-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 9,331,746, IDS Document) in view of Wilson et al. (US 2006/0149431).
Regarding Claim 2, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a memory (28, Figure 2, Column 5, line 61- Column 6, line 4, “….NFC transceiver chip 28 includes a wireless controller portion and a non-volatile memory portion (e.g., without limitation, FRAM), ……. NFC transceiver chip 28 coupled to NFC coupling element 30 allows electronic trip unit 8 to engage in near-field communications with NFC communications device 16…”), and 
wherein said processing device is operable to store the operating conditions data to the memory (28, 30 coupled 18, Figure 2, Column 2, lines 27-29, “…..electronic trip unit 8 includes a microprocessor (µP) 18 which controls the operation of electronic trip 
Walsh does not specifically disclose the details of 28 to comprise a memory card interface operable to engage a memory card to store the operating data when the memory card engages said memory card interface.  
Wilson discloses a communication interface (transceiver 100, Figure 1, Paragraph 33) comprising a controller portion (comprising 105, Figure 1) and a memory portion (comprising 110, 135, Figure 1) that includes a memory card interface (comprising 135, Figure 1) operable to engage a memory card to store the operating data when the memory card engages said memory card interface (Paragraph 34, “….external memory interface 135 is further coupled to the CPU 105.  The external memory interface 135 is, for example, a memory card interface for enabling the remote transceiver 100 to be upgraded with new functions and/or features associated with the remote transceiver 100 or a vehicle control or security system”, Claim 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the communication interface of Walsh, a memory card interface as taught by Wilson such that operating data can be upgraded (Wilson, Paragraph 34, “…….for receiving and in some cases requesting updated functions and/or features”).  
Regarding Claim 3. Combination of Walsh and Wilson discloses the circuit breaker in accordance with Claim 2, wherein said memory card interface is accessible through an aperture defined in said housing (Paragraph 34, “…..the external memory interface 135 could be a universal serial bus (USB), Ethernet, FireWire, infrared (IR) or 

Claim 10 basically recites the limitations of Claim 2, except that the electrical distribution center of Claim 9 is recited.  Therefore, Claim 10 is rejected at least for the same reasons as for Claim 2.  
Regarding Claim 12, Walsh discloses the electrical distribution center in accordance with Claim 11, wherein said communications port comprises a serial port (12 is serial port interface for engaging a communication cable, Figure 2, Column 5, line 2-4).  Walsh does not specifically disclose a universal serial bus (USB) port.  
Wilson discloses a communication interface (transceiver 100, Figure 1, Paragraph 33) comprises a communication port that comprises a universal serial bus (USB) port (Paragraph 34, “…..the external memory interface 135 could be a universal serial bus (USB), Ethernet, FireWire, infrared (IR) or Bluetooth interface for receiving and in some cases requesting updated functions and/or features to be used by the remote transceiver 100”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the communication interface of Walsh, a USB port as taught by Wilson such that operating data can be upgraded (Wilson, Paragraph 34, “…….for receiving and in some cases requesting updated functions and/or features”). 
Claim 18 basically recites a method corresponding to the circuit breaker of Claim 2, therefore, rejected at least for the same reasons as for Claim 2.
 
Response to Arguments
Applicant's arguments filed on 6/28/2021 have been fully considered but they are not persuasive and/or rendered moot in view of the current rejection modified to address the new limitations. 
Regarding Applicant’s arguments, on Page 8 of the Remarks toward 112 rejections, examiner respectfully notes that the support indicated and explained are found sufficient to overcome the rejection. 
Regarding Applicant’s arguments, on Pages 9-10 of the Remarks toward Walsh reference and the new limitations of single user-readable data format (Claims 1, 17) that is text based and includes a time stamp associated with each sensed operating condition (Claim 9), examiner respectfully notes that Walsh meets the limitations as disclosed in Figures 15, 16A, 16B and Column 12, line 56 - Column 13, line 20, “….FIG. 15 is provided on display 84.  Screen 110 includes voltage waveforms for circuit interrupter 4' for a certain amount to time (e.g., N seconds) prior to trip….” It is further  respectfully noted that Walsh discloses storing the sensed data for use by program implemented in the processing device 18 in Column 5, lines 35-56, “…data may be stored in RAM 22 and/or used by the trip unit program implemented in microprocessor 18”.  
Regarding Applicant’s arguments, on Page 11 of the Remarks toward dependent claims, please see the response to arguments toward independent claims 1, 9 and 17 above.  
 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlotterer et al. (US 20130148249).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 8/17/2021